37 F.3d 1421
UNITED STATES of America, Plaintiff-Appellant,v.Jerry NACHTIGAL, Defendant-Appellee.
No. 91-10212.
United States Court of Appeals,Ninth Circuit.
Oct. 27, 1994.

On Remand from the United States Supreme Court.
Before:  CHAMBERS, TANG, and PREGERSON, Circuit Judges.


1
The judgment of this court is reversed and the case is remanded to the district court for further proceedings consistent with the decision of the Supreme Court of the United States in United States v. Nachtigal, --- U.S. ----, 113 S. Ct. 1072, 122 L. Ed. 2d 374 (1993) (per curiam).